Citation Nr: 0807385	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952 and from May 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the benefit sought 
on appeal.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
hemorrhoids and any incident of active military service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran was treated for 
an external hemorrhoid on June 29, 1954.  The May 1958 
separation examination noted normal clinical evaluation of 
the anus and rectum.

Treatment records from Gail O'Brian, M.D., dated July 2005 
noted a diagnosis of internal hemorrhoids.  A letter dated 
October 2005 from Bill A. Tsikitas, M.D., indicated the 
veteran had chronic hemorrhoids. 

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hemorrhoids.

There is no medical evidence of treatment for hemorrhoids 
until 2005 approximately 51 years after separation from 
active military service.  The lapse in time between service 
and the first diagnosis also weighs against the veteran's 
claim. The Board may, and will, consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

Moreover, the evidence of a nexus or link between service and 
the veteran's hemorrhoids is limited to his own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). Specifically, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Absent competent medical evidence relating the veteran's 
hemorrhoids to active service, he is not entitled to service 
connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hemorrhoids.  As such, that doctrine 
is not applicable in the instant appeal, and his claim must 
be denied.  38 U.S.C.A. § 5107.

Duties to notify and assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in 2005 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in April 2006, 
shortly after the Dingess decision was issued.  The timing of 
this notice is harmless in this instance because the 
preponderance of the evidence is against the appellant's 
claim for service connection for hemorrhoids and any 
questions as to the appropriate disability rating or 
effective date to be assigned is moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  The Board acknowledges 
that the veteran was not scheduled for a VA examination.  The 
evidence does not show a chronic disability in service; there 
was no evidence post-service treatment for hemorrhoids until 
51 years after service; and there is no competent evidence of 
possible association of this current disability with active 
military service.  However, there is sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


